Citation Nr: 1433881	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  06-11 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches; and if so, whether the criteria for service connection are met.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a sleep disorder; and if so, whether the criteria for service connection are met.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to a disability rating in excess of 10 percent for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983, and from August 1990 to August 1991; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserves. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision of the RO that, in pertinent part, declined to reopen claims for service connection for headaches, for a sleep disorder, and for lung disease on the basis that new and material evidence had not been received; and from a January 2008 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected hypertension, and denied entitlement to a TDIU.  The Veteran timely appealed. 

In February 2010, the Veteran testified during a hearing before the undersigned at the RO.

In April 2011, the Board found new and material evidence to reopen the claim for service connection for lung disease; and remanded the reopened claim and remanded each of the matters shown on the title page for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied service connection for headaches and for a sleep disorder.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the July 2002 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating each of the claims for service connection for headaches and for a sleep disorder.

3.  The Veteran's chronic obstructive pulmonary disease was not exhibited during active service, and is not otherwise related to a disease or injury during active service.

4.  Throughout the rating period, the Veteran's hypertension has required medication for control; and has been manifested by diastolic blood pressure of predominantly less than 110 millimeters, and by systolic pressure predominantly more than 160 millimeters and less than 200 millimeters.

5.  Service connection is in effect for chronic maxillary and ethmoid sinusitis, rated as 30 percent disabling; for mechanical back pain, rated as 10 percent disabling; for hypertension, rated as 10 percent disabling; and for residual lipoma scar of right buttock, rated as 10 percent disabling.  The combined disability rating is 50 percent. 

6.  The Veteran has not worked full-time since 2000; he reportedly has completed four years of high school, and has work experience in motor vehicle services and as a welder. 

7.  The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The RO's July 2002 decision, denying service connection for headaches and for a sleep disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

2.  The evidence received since the RO's July 2002 denials is not new and material, and each of the claims for service connection for headaches and for a sleep disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A lung disability was not incurred or aggravated in active service.  U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for a disability rating in excess of 10 percent for hypertension are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2013).

5.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The notice also requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

An August 2013 letter notified the Veteran that his previous claims for service connection for headaches and for a sleep disorder had been denied in August 2004.  In fact, the original denial of the claims was in July 2002.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denials, and that once a claim had been finally disallowed, new and material evidence was required for reopening; and also told him what constituted new evidence and what constituted material evidence.  Notwithstanding the error of the date, this letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with claims for service connection and for an increased rating on appeal-reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  The Veteran is not entitled to an examination prior to submission of new and material evidence.

Regarding Army Reserves service, the RO has twice attempted to obtain copies of the Veteran's records.  All of his service personnel records, including those from Army Reserves service, have been associated with the claims file.  There also are some Army Reserves medical records in the claims file.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petitions to Reopen

The RO originally denied service connection for headaches and for a sleep disorder in July 2002, respectively on the basis that a chronic headache disability caused or aggravated by active service was not shown; and a sleep disorder neither occurred in active service nor was caused by active service.

The evidence of record at the time of the last denial of the claims included the Veteran's service treatment records, Army Reserves service records, VA treatment records, reports of VA examinations, and statements from the Veteran.

Service treatment records show that the Veteran was treated on one occasion in July 1981 for headache pain associated with sinus congestion.  Army Reserves records do not reflect any findings or complaints of headache pain.

VA treatment records show a complaint of headache pain when holding head down in October 1996, and reflect that his symptoms started after taking certain medication.  The report of a February 2000 VA examination shows complaints of headache associated with chronic sinusitis and occurring about twice a week.  During an April 2002 VA examination, the Veteran reported having chronic headaches for about two years.  The diagnosis at that time was chronic headaches, more of tension type, and also sinus headaches.

In October 2002, the Veteran stated that he did not have problems with headaches prior to active service.

Based on this evidence, the RO concluded that there is no evidence of any chronic headache condition shown in service.

As a preliminary matter, the Board notes that service connection already has been established for the Veteran's chronic sinusitis, which rating expressly contemplates headaches associated with the disability.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, General Formula for Sinusitis.  To grant service connection for the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2013).

With regard to a sleep disorder, neither service treatment records nor Army Reserves records reflect any findings or complaints of sleep problems.  During an April 2002 VA examination, the Veteran reported having a sleep problem in which he seemed to frequently fall asleep during the daytime; and that this had been going on for the past three years.  The examiner diagnosed sleep disturbance, which sounded mostly like a case of narcolepsy.  Records also show a history of snoring, and a sleep study was recommended.

Based on this evidence, the RO concluded that a sleep disorder neither occurred in active service nor was caused by active service.

The present claims were initiated by the Veteran in November 2002.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  The evidence of record has not triggered this duty here.  

Evidence added to the record includes additional VA treatment records, Social Security records primarily pertaining to other disabilities, the Veteran's service personnel records, VA examination reports, a transcript of the February 2010 hearing, and statements by the Veteran.
 
With regard to headaches, VA treatment records show complaints of headache pain in October 2009.  The Veteran reported at the time that his sinus medicine was not working.  

In February 2010, the Veteran testified that he had headaches more than three times per week, which lasted about two hours; and that he had approximately 200 headaches over the last year.  The Veteran testified that he was not treated in Army Reserves service for headaches.  

Although the newly submitted evidence is new in that it was not previously of record, what is missing to award service connection is evidence that links current headaches (other than the already service-connected sinus headaches) to an in-service incident or to currently recurring symptoms following discharge from active service, or to a service-connected disability.  The newly submitted evidence does not link current headaches (other than sinus headaches) with service.  Hence, the evidence is not material for purposes of reopening the claim.

Absent competent evidence of a nexus between currently shown headaches (other than sinus headaches) and service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for headaches is not reopened.

With regard to a sleep disorder, additional VA treatment records reflect that the Veteran was evaluated for sleep apnea in 2007 and that he was diagnosed with mild obstructive sleep apnea hypopnea syndrome in 2012.

In February 2010, the Veteran testified that he would be talking to someone and would then nod out; and testified that this had not occurred in the past year.  He also testified that this did not happen in active service, and that it may have happened in Army Reserves service.    

With specific regard to National Guard and Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, ACDUTRA. With respect to time periods of INACDUTRA, service connection may only be granted for injury so incurred or aggravated, or for an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.6 (2013) (emphasis added).

The Board notes that the Veteran's service personnel records reflect that his Army Reserves service was primarily INACDUTRA from 1983 to 1990 and from 1991 to 2005, except for annual two week trainings and limited special work assignments.  These newly added service department records are not relevant to his claims for service connection for disabilities, to include headaches or a sleep disorder, as they do not document treatment or otherwise reflect an injury in service.  Thus, 38 C.F.R. § 3.156(c) is not implicated.  Moreover, the Veteran's testimony that he may have experienced narcolepsy during Army Reserves service is essentially duplicative of evidence already of record.  

As noted above, the newly submitted evidence is new in that it was not previously of record.  What is missing to award service connection is evidence that links a current sleep disorder to an in-service incident or to a service-connected disability.  The newly submitted evidence does not link current sleep apnea or narcolepsy with service.  Hence, the evidence is not material for purposes of reopening the claim.


III.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that he has problems breathing as a result of his active service.  He stated that he worked in the motor pool and was exposed to smoke and fumes from running machines and motors.  His DD Form 214 confirms his primary specialties in petroleum supply and motor transport.  He later was diagnosed with chronic obstructive pulmonary disease.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Moreover, the Board finds the Veteran's lay statements, as corroborated by his DD Form 214, to be credible for purposes of establishing an incident in service.

Service treatment records do not reflect any findings or complaints of lung problems.  On a "Report of Medical History" completed by the Veteran in April 1991, he checked "no" in response to whether he ever had or now had asthma, shortness of breath, pain or pressure in chest, or chronic cough.  
 
VA examination of the Veteran's respiratory system in March 1984 was shown to be clear to auscultation.  No lung disability was found.

VA treatment records, dated in September 1999, show complaints of chest pain off and on all weekend.  The Veteran described the pain as occurring after walking or eating; and as being semi-sharp, occurring in the left chest area, and non-radiating.  There was minimal shortness of breath associated with the pain, and no increase in pain with deep inspiration.  The diagnosis was angina.  His lungs were clear to auscultation, bilaterally, in anterior and posterior lung fields in December 1999.

During an April 2002 VA examination, the Veteran reported his medical history of having lung congestion, cough, and sinus congestion, mostly at night for the past several years.  He also reported having shortness of breath on physical exertion, and noted mild wheezing at times.  He reportedly quit smoking two years ago.  Lung examination in April 2002 revealed clear breath sounds; there was no evidence of wheezing, rales, or rhonchi.  Chest X-ray was reported to be normal.  No lung disease was detected.  

Records show that the Veteran underwent pulmonary function testing in June 2009 to establish a baseline study.  Effort and cooperation were good.  The overall impression was mild obstruction with improvement observed following inhaled bronchodilator; mild diffusion impairment was also noted.  Chest X-rays taken in September 2009 revealed no acute chest disease; the lungs were clear.

In February 2010, the Veteran testified that he underwent pulmonary function testing, and that he was not told of the results.

The report of a February 2014 VA examination reflects that the Veteran started smoking tobacco at age 16, off and on; and that he was smoking up to a pack per day, when he quit smoking in 2006.  Chest X-rays were normal.  Following examination, the diagnosis was chronic obstructive pulmonary disease, mild, with minimal functional impairment.  The examiner opined that the Veteran's chronic obstructive pulmonary disease was less likely than not caused by, related to, or worsened beyond natural progression by active service, or by exposures during service.  In support of the opinion, the examiner reasoned that the Veteran's chronic obstructive pulmonary disease was most likely secondary to his history of tobacco use.  The examiner noted that the opinion was unbiased and based on appropriate clinical findings, objective evidence, and available documented historical evidence. 
 
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the examiner has the medical knowledge to express a competent opinion, and, upon review of the Veteran's specific history and applicable medical principles, determined that the Veteran's chronic obstructive pulmonary disease was most likely secondary to his tobacco use.  The opinion is accurate, is fully articulated, and contains sound reasoning that is not contradicted by the medical record.  Therefore, the Board finds the February 2014 examiner's opinion to be highly probative for resolving the matter on appeal.  

To the extent the Veteran contends that he was exposed to smoke and fumes from running machines and motors in active service, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of his current lung disability.  Chronic obstructive pulmonary disease is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  In this case, the Board finds credible, competent and probative the Veteran's report of exposure to smoke and fumes in active service.  However, the February 2014 opinion indicates that the Veteran's chronic obstructive pulmonary disease was less likely than not due to exposures in active service; and was most likely due to a history of tobacco use.  This is highly probative evidence against finding a nexus between any present lung disability and exposures during active service.

Moreover, the evidence of record does not reflect any diagnosis of nicotine dependence in active service.  To the extent the Veteran would allege as much, such claims are without legal merit if submitted after June 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

To the extent the Veteran contends that his breathing problem is secondary to the Gulf War, based on his exposure to returning troops while assigned to a medical unit, the evidence of record does not reflect active service in the Southwest Asia Theater of operations.  Here, the Veteran admits that he did not serve in Southwest Asia.  A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  Hence, there is no basis for compensation under 38 C.F.R. § 3.317.  Moreover, the February 2014 examiner attributed the Veteran's breathing problem to a known clinical diagnosis.  Thus, a disability manifested by a breathing problem cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on service in the Persian Gulf. 

In this case, the competent evidence is against finding that the Veteran's current chronic obstructive pulmonary disease is linked to his active service.  A preponderance of the evidence is therefore against a finding that the Veteran's chronic obstructive pulmonary disease either had its onset during active service or is related to exposures in active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for a lung disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).

IV.  Increased Rating

Service connection has been established for hypertension. The Veteran's hypertension is rated as 10 percent disabling under Diagnostic Code 7101.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to Diagnostic Code 7101, a 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Note (1) following Diagnostic Code 7101 provides that the term "hypertension" means the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  Note (2) provides that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be evaluated as part of the condition causing it, rather than by a separate evaluation.  Note (3) provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101, Notes.

Historically, the Veteran had been hypertensive for many years, and was treated for high blood pressure in active service in July 1991.   VA records show treatment for hypertension in October 1996, and that the Veteran continued to take medications for blood pressure control in May 1997.  He supposedly had stopped taking medications, and his blood pressure was noted as elevated in September 1999.  Records show continued monitoring of the Veteran's blood pressure in June 2004.

The Veteran initiated a claim for an increased rating for hypertension in February 2006.  VA records show a blood pressure reading of 191/101 in March 2008, and of 162/90 in May 2008; records reflect that the Veteran was not taking blood pressure medications at the time.  He was found to be hypertensive in August 2008, and declined nutritional counseling.  Blood pressure readings then were 140/90, 139/81, and 139/81.

The report of a February 2009 VA examination reflects that the Veteran's overall blood pressure is well controlled on medications.  The examiner noted that the Veteran has never had a history of a stroke or a myocardial infarction.  The examiner also noted that the Veteran did have some intermittent tension headaches, which were not related to his hypertension.

VA records show a blood pressure reading of 178/100 in March 2009.

In February 2010, the Veteran testified that he took two kinds of medication to treat his blood pressure, but that it is "not really all the way under control." 

VA records show a blood pressure reading of 175/104 in March 2011.

Following the Board's April 2011 remand, the Veteran underwent a VA examination in February 2014 for purposes of determining the severity of his hypertension.  The examiner reviewed the claims file and noted the Veteran's medical history.  Blood pressure readings recorded during the examination were 179/96, 166/94, and 163/97.  The examiner noted that the Veteran's treatment plan includes taking continuous medication for hypertension, and that the Veteran's hypertension has caused no functional impairment.  The examiner also noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  

In this case, the Veteran also has reported an increase in his blood pressure medications.  The Board finds the Veteran's statement to be credible.  At no time, however, have blood pressure readings approached diastolic readings of 110 or more, or systolic readings of 200 or more, to warrant a disability rating in excess of 10 percent for hypertension.  In fact, the systolic reading has been over 179 on only one occasion during the rating period in March 2008 (when it was 191), at a time when the Veteran was not taking medications.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected hypertension is adequate in this case.  Examiners have found that the Veteran's hypertension does not impact his ability to work.  Nor does the evidence reveal frequent periods of hospitalization due to hypertension.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that, throughout the rating period, the preponderance of the evidence is against a disability rating in excess of 10 percent for hypertension.

V.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed four years of high school education, and has additional training as a welder.  He reportedly last worked full time in motor vehicle services in 2000.  

Service connection is currently in effect for chronic maxillary and ethmoid sinusitis, rated as 30 percent disabling; for mechanical back pain, rated as 10 percent disabling; for hypertension, rated as 10 percent disabling; and for residual lipoma scar of right buttock, rated as 10 percent disabling.  The combined disability rating is 50 percent, and the schedular requirements for a TDIU are not met.  

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  

In this case, a VA examiner in February 2009 reviewed the Veteran's medical history, and noted the current severity of each service-connected disability.  The Veteran reported that he could no longer work as a welder because of his low back disability and his sinus condition.  Following examination, the examiner opined that the Veteran's general employment capacity included sedentary and light duty jobs based on his service-connected disabilities.  In support of the opinion, the examiner reasoned that the Veteran was independent in his activities of daily living; that he was able to drive, and to do some limited yard work and some limited housework (mainly vacuuming and dishes).  Diagnoses included chronic sinusitis, degenerative disc disease of the lumbar spine without objective findings of radiculopathy, essential hypertension, and residual scar of status-post lipoma removal.

A March 2009 assessment reflects a determination that the Veteran was not a candidate for vocational rehabilitation, training, or job placement.

In February 2010, the Veteran testified that he could no longer work as a welder due to his sinus condition, because of the heat and smoke that bothered him, and due to his low back pain.

Social Security records, received in August 2013, reflect that the Veteran has a long history of back problems that prevents him from engaging in work activities.

Following the Board's April 2011 remand, the Veteran underwent a VA examination in February 2014 for purposes of determining whether the Veteran's service-connected disabilities render him unemployable.  The examiner reviewed the Veteran's medical history, and noted the current severity of each service-connected disability.  Following examination, the examiner concluded that each of the service-connected disabilities-including chronic sinusitis, low back strain, hypertension, and residual lipoma scar of right buttock-caused no functional impairment.  The examiner specifically found that the Veteran's sinusitis, lumbosacral strain, hypertension, and residual lipoma scar of right buttock did not impact his ability to work.  Based upon the Veteran's medical history and clinical findings, the examiner opined that the Veteran is capable of sedentary to moderate physical activity, based solely on his service-connected disabilities.

Here, the Board finds that none of the VA examiners has described total occupational impairment.

The Veteran has asserted that he is unemployable due to service-connected disabilities.  To this extent, his statement is of some probative value.  Significantly, the Board finds that the Veteran's physical limitations due to mechanical back pain have been corroborated by a VA examiner in February 2009.  However, there are no sedentary work restrictions.  The overall evidence reveals that the Veteran became disabled in 2001 due to severe impairment from back pain and from an adjustment disorder, which is not service-connected. 

In essence, the evidence does not demonstrate that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.  Ultimately, the Board places far more probative weight on the findings of VA examiners, who considered the Veteran's complaints and his work history, as well as the results of recent evaluations of service-connected disabilities.  While the Board recognizes that the Veteran's prognosis for improvement remains guarded, the evidence does not support a finding of unemployability.

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt











	(CONTINUED ON NEXT PAGE)




doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has not been received; the claim for service connection for headaches is not reopened.

New and material evidence has not been received; the claim for service connection for a sleep disorder is not reopened.

Service connection for a lung disability is denied.

A disability evaluation in excess of 10 percent for hypertension is denied.

The claim of entitlement to a TDIU is denied.




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


